178 N.J. 458
841 A.2d 906
IN THE MATTER OF LINUS G. FARR, A/K/A L. GILBERT FARR, AN ATTORNEY AT LAW (ATTORNEY NO. XXXXXXXXX).
Supreme Court of New Jersey.
February 25, 2004.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-322, recommending that LINUS G. FARR, a/k/a L. GILBERT FARR, of MANAHAWKIN, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed October 31, 2000, and who remains suspended at this time, should be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5(a) (unreasonable fee), RPC 1.5(b) (failure to provide written fee agreement), RPC 1.15 (failure to safeguard client property), RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) (failure to maintain required attorney books and records), RPC 1.16(d) (improper termination of representation), RPC 3.3(a)(5) (failure to disclose material fact to tribunal), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(b) (commission of a criminal act that reflects adversely on lawyer's honesty, trustworthiness or fitness), RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And said LINUS G. FARR, a/k/a L. GILBERT FARR, having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that LINUS G. FARR, a/k/a L. GILBERT FARR, be disbarred, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys, and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LINUS G. FARR, a/k/a L. GILBERT FARR, pursuant to Rule 1:21-6 that were restrained from disbursement by Order of the Court filed October 30, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.